DETAILED ACTION
This is a first action on the merits. Claims 1-23 are pending. Claims dated 09/22/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a radar module” in at least claim 1 
“a connectivity module” in at least claim 1
“a base connectivity module” in at least claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
the above modules correspond to a “processor-implemented module or a module implemented by a computer processor, and may include a microprocessor, an ASIC, or software on a microprocessor, and […] may also be embodied in the form of a computer program product having computer program code containing instructions embodied in a non-transitory tangible media, such as floppy diskettes, CD-ROMs, hard drives, USB (universal serial bus) drives, or any other computer readable storage medium, such as random access memory (RAM), read only memory (ROM), erasable programmable read only memory (EPROM), electrically erasable programmable read only memory (EEPROM), or flash memory, for example, wherein, when the computer program code is loaded into and executed by a computer, the computer becomes an apparatus for practicing an embodiment” (see Applicant’s specification para. [0043]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 17-23 are rejected under 35 U.S.C. 102(a)(1) and/or under 35 U.S.C. 102(a)(2) as being anticipated by Maleki (US 8761603 B1) and herein after will be referred to as Maleki.

Regarding claim 1, Maleki teaches a radar-enabled multi-vehicle system, comprising: 
at least two vehicles, each vehicle comprising (Fig. 2 reconfigurable sensor array 100; col 5 ln.21-25 A specific example of the above reconfigurable sensor array 100 is a swarm of unmanned aerial systems (UAS's), for example, three or more UAV's): 
at least one antenna (col 7 ln.14-16 Referring back to FIGS. 1 and 2, the antennas 312 and 322 collectively correspond to the transceiver antenna 112 in FIGS. 1 and 2); 
a radar module configured and disposed to be in signal communication with the at least one antenna, the radar module configured to transmit and receive radar signals from and to the at least one antenna (Fig. 3 RF receiver 310 and transceiver 320 in signal communication with antenna 312; col 4 ln.19-21 Each sensor 110 includes a transceiver 112 that transmits one or more transmission signals and receives one or more incoming signals); 
a connectivity module configured and disposed to be in signal communication with the radar module, and to be in signal communication with a corresponding connectivity module of another one of the at least two vehicles (Fig. 2 intra-sensor wireless link 114; col 4 ln.24-28 Each sensor 110 can communicate with one or more other sensors within the array 100 via intra-sensor wireless links 114, which can be wireless signals in the optical, millimeter wave, microwave, or RF spectral range);
and a power source configured and disposed to provide operational power to the at least one antenna, the radar module, and the connectivity module (col 5 ln.16-20 physical arrangements to meet the needs of communications, power, and other infrastructures that support the system).

Regarding claim 2, Maleki teaches the system of Claim 1.
Maleki also teaches further comprising: a base station comprising (Fig. 2 ground station 210): 
a base connectivity module configured and disposed to be in signal communication with a corresponding connectivity module of each of the at least two vehicles (Fig. 2 ground-sensor wireless link 214 is in signal communication with multiple UAS 110), 
the base connectivity module configured and disposed for receiving communication signals from the at least two vehicles, the communication signals including information based at least in part on corresponding received radar signals (col 5 ln.59-65 In other applications, the sensor array 100 may be configured to wirelessly communicate with an external transceiver that is outside the array 100 to either exchange information with the external transceiver or to carry out a command from the external transceiver. In some implementations, there can be two or more external transceivers); 
and a base signal processing unit configured and disposed to be in signal communication with the base connectivity module (Fig. 3 control module 340 in signal communication with ground station; col 7 ln.25-28 With respect to the wireless communication transceiver 320, the control module 340 controls the communications with other sensor platforms within the sensor array and with the ground station in the system in FIG. 2),
the base signal processing unit configured and disposed for executing machine executable instructions which when executed by the base signal processing unit facilitates signal processing and image reconstruction based at least in part on the received communication signals from the at least two vehicles (col 7 ln.26-31 In addition, the control module 340 controls the unmanned sensor platform vehicle 350 to control the orientation, position and/or motion of the sensor platform 300; col 8 ln.3-7 one part of signal processing is performed in the RF, microwave or millimeter domain and another part of the processing is performed in the optical domain; col 7 ln.66 – col 8 ln.1-3 If several platforms are dynamically configured appropriately to form a larger, segmented antenna, and the data collected from each is processed accordingly, a higher resolution image can be obtained at the same frequency band).

Regarding claim 3, Maleki teaches the system of Claim 2.
Maleki also teaches wherein: the signal processing and image reconstruction is based at least in part on an aggregate of radar data from received radar signals from corresponding multiple ones of the at least two vehicles (col 4 ln 1-16 …a higher resolution image can be obtained at the same frequency band. This collection of multiple platforms replaces what would be a much larger platform needed to carry a single radar antenna large enough to achieve the image of the same resolution. Each sensor on a respective unmanned platform can be an RF receiver, such as a photonic RF receiver. In some implementations, such a photonic RF receiver can be configured as a tunable wideband receive capable of receiving signals at multiple bands; col 5 ln.21-53 such reconfigurable receiver can be implemented in various configurations, including tunable photonic receivers described in this document and in U.S. Pat. No. 7,587,144 entitled “Tunable Radio Frequency and Microwave Photonic Filters” and U.S. Pat. No. 7,634,201 entitled “Wideband Receiver Based on Photonics Technology”, the disclosures of which are incorporated by reference as part of the disclosure of this document), 
the aggregate radar data creating a virtual synthetic radar antenna aperture that is communicated to the base station from each of the at least two vehicles (col 5 ln.21-53 Each UAV platform carries a conformal antenna in its skin. While each one of these antenna apertures is limited in size to the size of the platform, the swarm might be assembled spatially to synthesize a larger aperture, as in a synthetic aperture radar (SAR) antenna), 
the signal processing and image reconstruction providing a single consolidated image (col 4 ln 1-16 …a higher resolution image can be obtained at the same frequency band).

Regarding claim 4, Maleki teaches the system of Claim 2.
Maleki also teaches wherein: the signal processing and image reconstruction is based at least in part on an aggregate of radar data from received radar signals from a single one of the at least two vehicles that is in motion (col 4 ln 1-16 …a higher resolution image can be obtained at the same frequency band. This collection of multiple platforms replaces what would be a much larger platform needed to carry a single radar antenna large enough to achieve the image of the same resolution. Each sensor on a respective unmanned platform can be an RF receiver, such as a photonic RF receiver. In some implementations, such a photonic RF receiver can be configured as a tunable wideband receive capable of receiving signals at multiple bands; col 5 ln.21-53 such reconfigurable receiver can be implemented in various configurations, including tunable photonic receivers described in this document and in U.S. Pat. No. 7,587,144 entitled “Tunable Radio Frequency and Microwave Photonic Filters” and U.S. Pat. No. 7,634,201 entitled “Wideband Receiver Based on Photonics Technology”, the disclosures of which are incorporated by reference as part of the disclosure of this document), 
the aggregate radar data creating a synthetic radar antenna aperture that is communicated to the base station from the single one of the at least two vehicles that is in motion (col 5 ln.21-53 Each UAV platform carries a conformal antenna in its skin. While each one of these antenna apertures is limited in size to the size of the platform, the swarm might be assembled spatially to synthesize a larger aperture, as in a synthetic aperture radar (SAR) antenna […] Furthermore, the swarm may be dynamically reconfigured to accommodate the path of its flight), 
the distance the corresponding single vehicle travels over a target in the time taken for the radar pulses to return to the corresponding at least one antenna creates the synthetic radar antenna aperture (col 5 ln.8-15 The spatially distributed sensors 110 in this example, collectively as an assembly, provide an improved image sensing in a way that is analogous to a synthetic aperture radar to some extent. The sensors 110 may be tuned to operate at different frequencies and to collect images of the target 101 in the different frequencies. One or more sensors 110 may also be moved in their positions to capture images of the target 101 with different sensor spatial arrangements), 
the signal processing and image reconstruction providing a single consolidated image (col 4 ln 1-16 …a higher resolution image can be obtained at the same frequency band).

Regarding claim 7, Maleki teaches the system of Claim 1.
Maleki also teaches wherein the at least one antenna is configured as a transmitter antenna, a receiver antenna, or both a transmitter and a receiver antenna (Fig. 2 antenna 112 functions as both a transmitter and receiver; col 7 ln.14-16 Referring back to FIGS. 1 and 2, the antennas 312 and 322 collectively correspond to the transceiver antenna 112 in FIGS. 1 and 2).

Regarding claim 8, Maleki teaches the system of Claim 2.
Maleki also teaches wherein: the at least one antenna is configured as a transmitter antenna, a receiver antenna, or both a transmitter and a receiver antenna (col 7 ln.14-16 Referring back to FIGS. 1 and 2, the antennas 312 and 322 collectively correspond to the transceiver antenna 112 in FIGS. 1 and 2); 
and the base connectivity module is configured to receive signal communications from a corresponding connectivity module of each of the at least two vehicles, to transmit signal communications to a corresponding connectivity module of each of the at least two vehicles, or to both receive and transmit signal communications from and to a corresponding connectivity module of each of the at least two vehicles (Fig. 2 ground station wireless transceiver communicates signals with UAS 110 via ground-sensor wireless link 214).

Regarding claim 9, Maleki teaches the system of Claim 8.
Maleki also teaches wherein the base station further comprises: a base fleet management processing unit configured and disposed in signal communication with the base connectivity module, the base fleet management processing unit configured and disposed for executing machine executable instructions which when executed by the base fleet management processing unit facilitates coordinated operational control of each of the at least two vehicles via the base connectivity module and corresponding connectivity modules of the at least two vehicles (col 6 ln.15-21 an unmanned sensor platform vehicle 350 that controls orientation, position and/or motion of the sensor platform to allow for dynamic adjustment of the sensor configuration of the sensor array in the systems in FIGS. 1 and 2; col. 7 ln.25-31 the control module 340 controls the communications with other sensor platforms within the sensor array and with the ground station in the system in FIG. 2. In addition, the control module 340 controls the unmanned sensor platform vehicle 350 to control the orientation, position and/or motion of the sensor platform 300).

Regarding claim 17, Maleki teaches the system of Claim 1.
Maleki also teaches wherein: each of the at least two vehicles are terrestrial vehicles (col 6 ln.21-24 The unmanned sensor platform vehicle 350 for the sensor platform 300 can be a ground vehicle, a water vessel that either floats on the water or submerges in the water, an air-borne vehicle or a space vehicle).

Regarding claim 18, Maleki teaches the system of Claim 1.
Maleki also teaches wherein: each of the at least two vehicles are automotive vehicles (col 6 ln.21-24 The unmanned sensor platform vehicle 350 for the sensor platform 300 can be a ground vehicle, a water vessel that either floats on the water or submerges in the water, an air-borne vehicle or a space vehicle).

Regarding claim 19, Maleki teaches the system of Claim 1.
Maleki also teaches wherein: each of the at least two vehicles are autonomous vehicles (col 5 ln.43-50 The concept of dynamically reconfigurable multi-functionality also may be expanded to include autonomous operation, whereby the swarm selects a spatial distribution based on pre-programmed need (e.g., to operate as an x-band system) and based on the results obtained autonomously reconfigures to a different spatial distribution, so that higher resolution images at a different band can be obtained from a desired region of the target area).

Regarding claim 20, Maleki teaches the system of Claim 1.
Maleki also teaches wherein: each of the at least two vehicles are unmanned autonomous vehicles (Fig. 3 unmanned vehicle 350).

Regarding claim 21, Maleki teaches the system of Claim 1.
Maleki also teaches wherein: each of the at least two vehicles are unmanned autonomous flying vehicles, UAFVs (col 5 ln.21-22 A specific example of the above reconfigurable sensor array 100 is a swarm of unmanned aerial systems (UAS's), for example, three or more UAV's; col 5 ln.43-44 The concept of dynamically reconfigurable multi-functionality also may be expanded to include autonomous operation).

Regarding claim 22, Maleki teaches the system of Claim 1.
Maleki also teaches wherein: the radar module is a mm-wave radar module (Fig. 2 transceiver 112; col 4 ln.19-21 Each sensor 110 includes a transceiver 112 that transmits one or more transmission signals and receives one or more incoming signals; The transceiver 112 can be operated in the optical, millimeter wave, microwave, or RF spectral range depending on the specific operating requirements for the sensor 110).

Regarding claim 23, Maleki teaches a radar-enabled multi-vehicle system, comprising: 
at least one unmanned autonomous flying vehicle, UAFV, comprising (Fig. 2 reconfigurable sensor array 100; col 5 ln.21-25 A specific example of the above reconfigurable sensor array 100 is a swarm of unmanned aerial systems (UAS's), for example, three or more UAV's): 
at least one antenna (col 7 ln.14-16 Referring back to FIGS. 1 and 2, the antennas 312 and 322 collectively correspond to the transceiver antenna 112 in FIGS. 1 and 2); 
a radar module configured and disposed to be in signal communication with the at least one antenna, the radar module configured to transmit and receive radar signals from and to the at least one antenna (Fig. 2 RF receiver 310 and transceiver 320 in signal communication with antenna 312; col 4 ln.19-21 Each sensor 110 includes a transceiver 112 that transmits one or more transmission signals and receives one or more incoming signals); 
a connectivity module configured and disposed to be in signal communication with the radar module, and to be in signal communication with a corresponding connectivity module of another one of the at least one UAFV (Fig. 2 intra-sensor wireless link 114; col 4 ln.24-28 Each sensor 110 can communicate with one or more other sensors within the array 100 via intra-sensor wireless links 114, which can be wireless signals in the optical, millimeter wave, microwave, or RF spectral range);
and a power source configured and disposed to provide operational power to the at least one antenna, the radar module, and the connectivity module (col 5 ln.16-20 physical arrangements to meet the needs of communications, power, and other infrastructures that support the system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maleki, in view of Sego et al. (US 9176226 B1) and herein after will be referred to as Sego.

Regarding claim 5, Maleki teaches the system of Claim 2.
Maleki also teaches wherein: the at least two vehicles are operational and movable col 5 ln.21-22 swarm; col 7 ln.8-21 ground station is at least sometimes not in motion).
Maleki does not explicitly disclose a first reference coordinate system.
However, in the same field of endeavor, Sego teaches at least two vehicles and a base station to facilitate image reconstruction (Fig. 1 aerial vehicles 202; col 7 ln.1-5 image reconstruction module 410 maybe located at a ground station),
	and a first reference coordinate system (col 5 ln.6-22 FIGS. 3A-3B illustrate examples of possible three dimensional flight trajectories to generate a three dimensional image in accordance with embodiments of the present disclosure […] The respective flight trajectories 302, 304 and 306 continuously sample a scene over both azimuth and elevation dimensions relative to a scene centered coordinate frame).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Maleki to incorporate the teachings of Sego to include wherein: the at least two vehicles are operational and movable with respect to a first reference coordinate system; and the base station is operational and stationary with respect to the first reference coordinate system, for the motivation of utilizing geometric relationships with these coordinates to aid in image reconstruction (Sego Fig.5C image reconstruction process block 504).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maleki, in view of Sego, in further view of Ruszkowski (US 20030210168 A1) and herein after will be referred to as Ruszkowski.

Regarding claim 6, Maleki teaches the system of Claim 2.
Maleki also teaches wherein: the at least two vehicles are operational and movable col 5 ln.21-22 swarm; col 7 ln.8-21 ground station transmits/receives).
While Maleki does not explicitly disclose that the base station is movable, it would have been obvious to one of ordinary skill to the art to mount the ground station (as taught in Maleki col 7 ln.8-21) on a moving vehicle because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of a movable base station for a stationary base station would have had the predictable result of facilitating image reconstruction.
As supporting evidence, Ruszkowski teaches a base station that is movable and facilitates image reconstruction ([0016] FIG. 1 is a simplified diagram of an embodiment of system and method of synthesized image reconstruction 10 according to the teachings of the present invention. System 10 includes a platform-based subsystem 12 on board a moving imaging platform 14 such as an aircraft or a satellite and a remote base station subsystem 16. Remote base station subsystem 16 is not necessarily stationary or located on land, but is a base station that is designated to receive the reconnaissance or surveillance information (e.g., imagery) from platform 14. For example, base station subsystem 16 may be in a building, a land vehicle, an aircraft carrier, or even in another aircraft).
Maleki also does not explicitly disclose a first reference coordinate system.
However, in the same field of endeavor, Sego teaches at least two vehicles and a base station to facilitate image reconstruction (Fig. 1 aerial vehicles 202; col 7 ln.1-5 image reconstruction module 410 maybe located at a ground station),
	and a first reference coordinate system (col 5 ln.6-22 FIGS. 3A-3B illustrate examples of possible three dimensional flight trajectories to generate a three dimensional image in accordance with embodiments of the present disclosure […] The respective flight trajectories 302, 304 and 306 continuously sample a scene over both azimuth and elevation dimensions relative to a scene centered coordinate frame).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Maleki to incorporate the teachings of Sego to include wherein: the at least two vehicles are operational and movable with respect to a first reference coordinate system; and the base station is operational and movable with respect to the first reference coordinate system, for the motivation of utilizing geometric relationships with these coordinates to aid in image reconstruction (Sego Fig.5C image reconstruction process block 504).

Claims 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maleki, in view of Tran (US 20210089055 A1) and herein after will be referred to as Tran.

Regarding claim 10, Maleki teaches the system of Claim 9.
Maleki does not explicitly teach wherein: the coordinated operational control of each of the at least two vehicles includes vehicle collision avoidance control between any of the at least two vehicles.
However, Tran teaches a base station (Fig. 1H ground station ATC 89),
and at least two vehicles ([0053] vehicles 10),
wherein: the coordinated operational control of each of the at least two vehicles includes vehicle collision avoidance control between any of the at least two vehicles ([0053] The ATC 89 can notify the vehicles 10 of other vehicles 10 and the vehicles 10 can also communicate the detection of the vehicles 10 as well as other dynamic and static obstructions to the ATC; [0056] In an embodiment, the vehicles 10 are equipped to locally detect and identify dynamic obstructions for avoidance thereof and to notify the ATC 89 for management thereof to update the obstacle database; [0127] The ATC 89 can be configured to route vehicles 10 to and from airway including based on dynamically changing airway, and to keep lateral separations between vehicles operating in the same airway or at the same altitude and in the same proximity or geography, and with collision avoidance through ATC 89 over wireless networks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the coordinated operational control as taught by Maleki to incorporate the teachings of Tran to include wherein: the coordinated operational control of each of the at least two vehicles includes vehicle collision avoidance control between any of the at least two vehicles for the motivation of improved safety of the system by preventing collisions between vehicles.

Regarding claim 12, Maleki teaches the system of Claim 9.
Maleki does not explicitly teach wherein: the coordinated operational control of each of the at least two vehicles includes suspect object or threat identification control with respect to each of the at least two vehicles.
However, Tran teaches a base station (Fig. 1H ground station ATC 89),
and at least two vehicles ([0053] vehicles 10),
wherein: the coordinated operational control of each of the at least two vehicles includes suspect object or threat identification control with respect to each of the at least two vehicles ([0053] The ATC 89 can notify the vehicles 10 of other vehicles 10 and the vehicles 10 can also communicate the detection of the vehicles 10 as well as other dynamic and static obstructions to the ATC; [0056] In an embodiment, the vehicles 10 are equipped to locally detect and identify dynamic obstructions for avoidance thereof and to notify the ATC 89 for management thereof to update the obstacle database; [0227] The system assists the flight control system 80 by identifying the objects as potential “threats” and recommend options for the flight control system 80. ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the coordinated operational control as taught by Maleki to incorporate the teachings of Tran to include wherein: the coordinated operational control of each of the at least two vehicles includes suspect object or threat identification control with respect to each of the at least two vehicles for the motivation of improved safety of the system by identifying and avoiding potential threats.

Regarding claim 14, Maleki teaches the system of Claim 9.
Maleki does not explicitly teach wherein: the coordinated operational control of each of the at least two vehicles includes power monitoring control with respect to each of the at least two vehicles.
However, Tran teaches a base station (Fig. 1H ground station ATC 89),
and at least two vehicles ([0053] vehicles 10),
wherein: the coordinated operational control of each of the at least two vehicles includes power monitoring control with respect to each of the at least two vehicles ([0106] Server 92 is distributed and shares information on each cell. The maintained data can include current battery and/or fuel status for each of the plurality of vehicles 10, and wherein the processing for the delivery application authorization and management can include checking the current battery and/or fuel status to ensure the sufficiency to provide a current delivery, for each of the plurality of vehicles 10; [0107] The server 92 can act as the ATC; [0131] The distance between vehicles 10 can be changed at any time and new instructions sent to vehicles 10, from the ATC 89 via the wireless networks 302, 304, to require speed changes or to hold position. The new instructions can be based on changes in […] a vehicle 10 experiencing a problem such as limited battery power or fuel left).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the coordinated operational control as taught by Maleki to incorporate the teachings of Tran to include wherein: the coordinated operational control of each of the at least two vehicles includes power monitoring control with respect to each of the at least two vehicles for the motivation of improved safety of the system by being cognizant of the vehicles’ current power status, and by extension help avoid power outage situations mid-flight.

Regarding claim 15, Maleki teaches the system of Claim 9.
Maleki does not explicitly teach wherein: the coordinated operational control of each of the at least two vehicles includes coordinated movement control with respect to each of the at least two vehicles.
However, Tran teaches a base station (Fig. 1H ground station ATC 89),
and at least two vehicles ([0053] vehicles 10),
wherein: the coordinated operational control of each of the at least two vehicles includes coordinated movement control with respect to each of the at least two vehicles ([107] One function performed by the ATC 89 is separation assurance through altitude and flying lane coordination in addition to the aforementioned air traffic control functions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the coordinated operational control as taught by Maleki to incorporate the teachings of Tran to include wherein: the coordinated operational control of each of the at least two vehicles includes coordinated movement control with respect to each of the at least two vehicles for the motivation of improved safety of the system by avoiding collision when the at least two vehicles move at the same time.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maleki, in view of Neubauer et al. (US 20200394928 A1) and herein after will be referred to as Neubauer.

Regarding claim 11, Maleki teaches the system of Claim 9.
Maleki does not explicitly teach wherein: the coordinated operational control of each of the at least two vehicles includes beyond visual line of sight control with respect to each of the at least two vehicles.
However, Neubauer teaches a base station ([0196] apparatus 100)
and at least two vehicles ([0323] FIG. 4, computing node 400 as an instance of apparatus 100 is directly connected to aviation control nodes 400, 450A-N which perform the guiding of the UAV or UAVs.),
	wherein: the coordinated operational control of each of the at least two vehicles includes beyond visual line of sight control with respect to each of the at least two vehicles ([0123] The present disclosure is directed at providing an apparatus and a method for efficiently determining the coverage of communication networks in a 3D flight area, to allow for flights of UAVs “beyond visual line of sight” (BVLOS)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the coordinated operational control as taught by Maleki to incorporate the teachings of Neubauer to include wherein: the coordinated operational control of each of the at least two vehicles includes beyond visual line of sight control with respect to each of the at least two vehicles, for the motivational of allowing for flights of vehicles beyond visual line of sight, “in order to provide for sufficient safety during operation” (Neubauer [0003]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maleki, in view of Wade (US 20220014768 A1) and herein after will be referred to as Wade.

Regarding claim 13, Maleki teaches the system of Claim 9.
 Maleki does not explicitly teach wherein: the coordinated operational control of each of the at least two vehicles includes surveillance area control with respect to each of the at least two vehicles.
However, Wade teaches a base station ([0003] ground control station),
and at least two vehicles (Fig. 1 UAVs 52),
wherein: the coordinated operational control of each of the at least two vehicles includes surveillance area control with respect to each of the at least two vehicles ([0069] Video feeds and other data are processed and relayed by a system 54 to one or more destinations 55 and 56. For example, the video feeds and other data may comprise satellite imagery feeds transmitted by satellite 50; airborne sources of information such as live video or radar feeds from aircraft, such as unmanned aerial vehicles (UAVs) 52 or a manned surveillance aircraft (not shown); ground-based information, such as imagery from ground vehicle 53; or any other video or data feed, such as prerecorded video of terrain stored in computers 51 for use in providing contextual information for a live video stream; [0076] For example, live video from a UAV can be combined with a synthetic aperture radar (SAR) data stream for use in de-hazing the live video stream and a de-hazed live video stream may be provided to an edge detecting functional module to provide a de-hazed and edge detected video stream to a display 105).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the coordinated operational control as taught by Maleki to incorporate the teachings of Wade to include wherein: the coordinated operational control of each of the at least two vehicles includes surveillance area control with respect to each of the at least two vehicles, because doing so provides live imagery feeds that can be used in military operations (Wade [0069]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maleki, in view of Kunkel (US 20210080954 A1) and herein after will be referred to as Kunkel.

Regarding claim 16, Maleki teaches the system of Claim 9.
Maleki also teaches wherein: the coordinated operational control of each of the at least two vehicles includes coordinated vehicle densification with respect to each of the at least two vehicles (col 5 ln.40-43 For example, the spatial configuration of the swarm can be made to conform to a narrow area in an urban environment, or a wide area in the field environment –see Examiner Note below).
Examiner Note: Under broadest reasonable interpretation, Examiner interprets “coordinated vehicle densification” as the at least two vehicles being controlled to be closer together. In Maleki, the swarm is being controlled to be closer together since the swarm is “conforming to a narrow area”.
Maleki does not explicitly teach wherein: the coordinated operational control of each of the at least two vehicles includes replace control with respect to each of the at least two vehicles.
However, Kunkel teaches wherein: the coordinated operational control of each of the at least two vehicles includes replace control with respect to each of the at least two vehicles ([0001] The present invention relates to a novel method for unmanned vehicles intending to receive instructions and carry out a mission, while being able to be replaced by a spare unmanned vehicle during the mission. If a mission lasts longer than the power source carried by the vehicle or suffer a malfunction, a spare unmanned vehicle would be triggered to replace the original unmanned vehicle; [0004] Multiple AVs can be used at the same time as a team for a particular mission […] The present invention allows for a system of an ordered substitution from a centrally controlled strategy to replace AVs during a mission).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the coordinated operational control as taught by Maleki to incorporate the teachings of Kunkel to include wherein: the coordinated operational control of each of the at least two vehicles includes replace control with respect to each of the at least two vehicles, for the motivation of continuing missions (i.e., surveillance missions) even in the case the vehicle malfunctions or power is low.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100231441 A1: Pruett et al. discloses a system for gathering intelligence, surveillance, and reconnaissance information comprises a synthetic aperture radar that is housed within an enclosure coupled to a land vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661